Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9-11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the forward opening end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " the forward opening end " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " the forward opening end " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation " the forward opening end " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " the forward opening end " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, the claims will be examined on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 2012/0111219), provided by applicant.  Burrow discloses a polymeric ammunition cartridge comprising: a substantially cylindrical insert (32) comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element (32) that extends from the bottom surface, 5a primer recess (40) in the top surface that extends toward the bottom surface, a primer flash hole positioned in the primer recess to extend through the bottom surface, and a flange (46) that extends circumferentially about an outer edge of the top surface; and 10a substantially cylindrical polymeric middle body (28) comprising a substantially cylindrical polymeric bullet-end and a substantially cylindrical polymeric coupling end connected by a powder chamber (14), wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element and covers an 15circumferential surface of the primer flash hole (42).